ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Tepa EC, LLC                                 )      ASBCA No. 60489
                                             )
Under Contract No. W9126G-08-C-0064          )

APPEARANCES FOR THE APPELLANT:                      Isaias "Cy" Alba IV, Esq.
                                                    Michelle E. Litteken, Esq.
                                                     PilieroMazza PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Charles L. Webster III, Esq.
                                                    Kendra M. Laffe, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Fort Worth

               OPINION BY ADMINISTRATIVE JUDGE PEACOCK

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$539,682.50. This amount is inclusive of interest. No further interest shall be paid.

       Dated: 11 March 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


(Signatures continued)
I concur                                         I concur



MARK~&
Administrative Judge
                                                   ~
                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 60489, Appeal ofTepa EC, LLC,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                                                              I
                                           2